Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s Application filed on 08/07/2020 has been reviewed.
Claims 1-27 have been examined.
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14-27 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11184033, claims 1-5 of U.S. Patent No. 11177835.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claimed features of the claims 1-5 of U.S. Patent No. 11184033, claims 1-5 of U.S. Patent No. 11177835, can also be interpreted as claimed features in the claims 14-27 of the present application. Further, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify or to omit the additional elements of claims 1-5 of U.S. Patent No. 11184033, claims 1-5 of U.S. Patent No. 11177835, to arrive at the claims 14-27 of the instant application because the person would have realized that the remaining element would perform the same functions as before. “Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.
Claims 1-13 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11182339.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claimed features of the claims 1-16 of U.S. Patent No. 11182339 can also be interpreted as claimed features in the claims 1-13 of the present application. Further, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify or to omit the additional elements of claims 1-16 of U.S. Patent No. 11182339, to arrive at the claims 1-13 of the instant application because the person would have realized that the remaining element would perform the same functions as before. “Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.
Claim Objections
Claim 1 is objected to because of the following informalities:  “A memory controller comprising” should be “A memory controller comprising:”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20, 23, 24, 25, 27 recite the limitation " the first decoder ".  There is insufficient antecedent basis for this limitation in the claim.
Claims 18, 19, 23 recite the limitation " the second decoder".  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation " the first decoder ".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 8-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent No. 4993029 to Galbraith et al. (hereinafter “Galbraith”).
As to claim 1, Galbraith teaches a memory controller comprising (Fig. 1-3, col. 2 ln. 55-65) a transformation unit having a processing unit configured to perform an operation of (Fig. 1-3, col. 2 ln. 55-65) generating second bit values in parallel, based on first bit values inputted in parallel, wherein the transformation unit generates an output bit group based on an input bit group and the second bit values (Fig. 2, 3, col. 3 ln. 45-63, col. 4 ln. 40-42, 56-64, col. 8 ln. 60-col. 9 ln. 30, parallel transformation of input bit values to output bit values for writing, such as W0-W3 is parallel to W4-W7).

As to claim 3, Galbraith teaches the memory system according to claim 1, wherein the processing unit performs the operation during one clock cycle (col. 4 ln. 14-17, performs according to repetitive counting cycle).
As to claim 4, Galbraith teaches the memory system according to claim 1, wherein the processing unit comprises a plurality of sub processing units configured to generate the second bit values, respectively, in parallel, wherein each of the sub processing units receives one or more corresponding first bit values of the first bit values in parallel, and generates a corresponding second bit value based on the one or more corresponding first bit values (Fig. 2, 3, col. 3 ln. 45-63, col. 4 ln. 40-42, 56-64, col. 8 ln. 60-col. 9 ln. 30, parallel transformation of input bit values to output bit values for writing, such as subunit 41 for W0-W3 is parallel to subunit 42 for W4-W7).
As to claim 5, Galbraith teaches the memory system according to claim 4, wherein the sub processing units correspond to XOR operation expressions (Fig. 4-6, col. 3 ln. 49-63, exclusive OR operations), respectively, which are expressed as random variables, wherein the XOR operation expressions output the second bit values when the first bit values are inputted as the random variables, respectively (Fig. 2, 3, col. 3 ln. 45-63, col. 4 ln. 18-42, 56-64, col. 8 ln. 60-col. 9 ln. 30, random variables using pseudo random polynomials).
As to claim 8, Galbraith teaches the memory system according to claim 1, wherein the first bit values constitute a seed, and the second bit values constitute a random pattern which is generated based on the seed (col. 12 ln. 7-col. 13 ln. 50, seed data combined with write data to produce randomized data, as a random pattern which is generated based on the seed).

As to claim 10, Galbraith teaches the memory system according to claim 9, further comprising a plurality of transformation units configured to transform a plurality of input bit groups into a plurality of output bit groups, respectively, in parallel, wherein each of the transformation units generates a corresponding output bit group by randomizing a corresponding input bit group based on a random pattern generated by a corresponding processing unit (Fig. 2, 3, col. 3 In. 45-63, col. 4 In. 40-42, 56-64, col. 11 In. 14-26, parallel circuit as disclosed in Figure 3, using forward polynomial multiply and reverse polynomial multiply on write data CWO-CW7, i.e. “The output of randomizer 40,41,42 comprises 8-bit bus 28. In FIG. 3, bus 28 is formed by the two 4-bit busses 28' and 28" that receive the randomized byte as two 4-bit portions WO-W3 and W4-W7 from networks 41 and 42, respectively.”).
As to claim 11, Galbraith teaches the memory system according to claim 1, wherein the first bit values constitute the input bit group, and the second bit values constitute parity data of the input bit group (Fig. 1, 2, col. 2 ln. 56-col. 3 ln. 31, col. 6 ln. 57-66, data including ECC, that is interpreted as parity data, according to specification).
As to claim 12, Galbraith teaches the memory system according to claim 11, wherein the transformation unit generates the output bit group by adding the parity data to the input bit group (Fig. 1, 2, col. 2 ln. 56-col. 3 ln. 31, col. 6 ln. 57-66, adding ECC to data, that is interpreted as parity data, according to specification).
Claim(s) 14-21 and 24-27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 20150169406 to Li et al. (hereinafter “Li”).

a storage medium configured to retain data received from a host through a network (par. 0016-20, nonvolatile memory 132), a controller configured to read the data from the storage medium in response to a read request transmitted from the host (par. 0016-0020, controller 104 and host 106), transmit read data to a data processing block for a decoding, and transmit decoded data from the data processing block to a memory, and a main memory device configured to store the decoded data transmitted from the memory and to be transmitted to the host (par. 0018-0022, read and write operations), wherein the data processing block is configured to manage a first decoder and a second decoder to run the decoding for the read data, and activate a fast decoding having shorter latency than a normal decoding after a fast decoding condition is satisfied (Fig. 1-3, par. 0008, 0016, 0024, 0029, 0033-0035, fast decoder 118 and slower decoder 128, and one of condition to active fast decoder, i.e. “If the error distribution data 114 indicates that an address is not associated with a high error rate, then the decoder scheduler 110 may instruct the decoder 118 to perform one or more decoding operations in response to a data access to the address” ).
As to claim 15, Li teaches the data processing system according to claim 14, wherein the memory is included in the controller and has a smaller capacity than the main memory device (Fig. 1, 4, par. 0016, 0025-0030, 0057-0059, buffer 120 is smaller than memory 132).
As to claim 16, Li teaches the data processing system according to claim 14, wherein the data processing block has at least three different decoding modes including the normal decoding, the fast decoding, and an additional decoding (par. 0016, 0024, 0029, 0033-0036, 0047-0048, Fig. 1, 3, 4, performs a fast decoding operation at decoder 118, slower at decoder 128, and increasing/decreasing frequency F, and additional decoding such as “increase a number of soft bits”).


As to claim 18, Li teaches the data processing system according to claim 14, wherein the first decoder performs the decoding in a different decoding mode with the second decoder (par. 0016, 0024, 0029, 0033-0036, 0047-0048, Fig. 1, 3, 4, first decode is operate at a slower rate than second decoder).
As to claim 19, Li teaches the data processing system according to claim 14, wherein a capability of correcting error of the second decoder performing an additional decoding is greater than a capability of correcting error of the first decoder performing the normal decoding (par. 0016, 0024, 0029, 0033-0036, 0047-0048, Fig. 1, 3, 4, second decoder 128 is slower and is a “full-blown” decoder).
As to claim 20, Li teaches the data processing system according to claim 14, wherein the first decoder performs the fast decoding on a second part of the read data in response to decoding information from a sequencer, after performing the normal decoding on a first part of the read data (par. 0016, 0024, 0029, 0033-0036, 0047-0048, Fig. 1, 3, 4, performs a fast decoding operation at decoder 118, slower at decoder 128, and increasing/decreasing frequency F, and additional decoding such as “increase a number of soft bits”).
As to claim 21, Li teaches the data processing system according to claim 20, wherein the sequencer is included in the data processing system and generates the decoding information according to a result of the normal decoding on the first part of the read data (Fig. 1, par. 0016, 0034, 0035, 0064, scheduler 110 is a sequencer generates the decoding information according to a result of decoding).
As to claim 24. The data processing system according to claim 14, wherein a decoding mode of the first decoder is changed from the normal decoding to the fast decoding in response to a result of a previous decoding (par. 0016, 0024, 0029, 0033-0036, 0047-0048, Fig. 1, 3, 4, decoding mode is changed based on threshold).

As to claim 26. The data processing system according to claim 25, wherein the inefficient decoding includes at least one of a decoding having long execution time and a decoding ending in failure (par. 0016, 0024-26, 0029, 0033-0036, 0046-0048, 0052, Fig. 1, 3, 4, inefficient decoding ending in unsuccessful result).
As to claim 27. The data processing system according to claim 14, wherein a decoding mode of the first decoder is changed from the normal decoding to the fast decoding in response to decoding information stored in a decoding information memory (par. 0008, 0029, 0041, 0053, 0059, changes based on overflow condition of buffer 120).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Galbraith, and further in view of U.S. Patent Application Publication No. 20160292426 to Gibart et al. (hereinafter “Gibart”).
As to claim 6, Galbraith teaches the memory system according to claim 5. Balbraith does not explicitly teach wherein the XOR operation expressions are outputted when the random variables are inputted to a circuit including a linear feedback shift register (LFSR) and XOR operation units as claimed.
Gibart teaches wherein the XOR operation expressions are outputted when the random variables are inputted to a circuit including a linear feedback shift register (LFSR) and XOR operation units (par. 0039-0042, scrambling data using pseudo-random number generation using a circuit including a linear feedback shift register (LFSR) and XOR operation units).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective ffiling date of the claimed invention to combine the teaching of Galbraith with the teaching of Gibart because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Gibart would enable Galbraith to provide a method of transmitting high speed serial data with reduced levels of radiated emissions (Gibart, par. 0001-0007).
As to claim 7, the rejection of claim 6 is hereby incorporated by reference, the combination of Galbraith and Gibart teaches the memory system according to claim 6, wherein the LFSR consists of N registers coupled in series, and outputs a sequence with a period of 2 N-1 (Gibart, par. 0039-0040, LFSR with register have 2N-1 number of states for bits have a state of zero and one).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Galbraith, and further in view of U.S. Patent Application Publication No. 20150169406 to Li et al. (hereinafter “Li”).

Li teaches wherein the error correcting unit performs a fast decoding operation having shorter latency than a normal decoding operation, when a fast decoding condition is satisfied (par. 0016, 0024, 0029, 0033, Fig. 1, 3, 4, performs a fast decoding operation at decoder 118.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective ffiling date of the claimed invention to combine the teaching of Galbraith with the teaching of Li because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Li would enable Galbraith to “Power management and processing efficiency of a data storage device may be improved by utilizing multiple decoders to decode data accessed from a memory”(Li, par. 0001-0005).
Allowable Subject Matter
Claims 22 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, including overcome the aforementioned 35 U.S.C 112 rejections.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANHTAI V TRAN whose telephone number is (571)270-5129.  The examiner can normally be reached on Monday through Thursday from 8:00 AM to 4:00 PM.
to.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571)272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANHTAI V TRAN/Primary Examiner, Art Unit 2168